lnl

F1LEn

UNITED STATES DISTRICT COURT  1 6 

FOR THE DISTRICT OF COLUMBIA

C|erk, U.S. District and

Theodore J. Wiiiiams, ) B°""'“vf€v courts
)
Petitioner, )
)

v ) Civil Action N0. 
)
)
United States of America el al. , )
)
Respondents. )
MEMoRANDUM oPINIoN

Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus
under 28 U.S.C. § 2254, along with an application to proceed in forma pauperis The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction.

Petitioner is a North Carolina state prisoner incarcerated at the Johnston Correctional
Institution in Smithfield, North Carolina. He is challenging his state conviction entered on
March 21, 2013. Federal court review of state convictions is available under 28 U.S.C. § 2254
only after the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter,
"an application for a writ of habeas corpus [] made by a person in custody under the judgment
and sentence of a State court . . . may be filed in the district court for the district wherein such
person is in custody or in the district court for the district within which the State court was held
which convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application." 28 U.S.C. § 2241 (d).

Because petitioner has no recourse in the District of Columbia, this action will be

dismissed. A separate Order accompanies this Memorandum Opinion.

Uni District Ju ge

Dare; Aprii // ,2013